DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	
	Information Disclosure Statement
	The information Disclosure Statement filed on 03/24/2022 has been considered. An initialed copy of form 1449 is enclosed herewith.

Response to Amendment
	This action is in response to REMARKS 04/07/2022. Applicant has amended the independent claims to include the previously indicated allowable subject matter of claim 11. Therefore, the Applicant has overcome the prior art of record and the application is in condition for allowance.

Allowable Subject Matter
	Claims 2-19 are allowed.

	The following is an Examiner’s statement of reasons for allowance:  
	
	Regarding claims 10 and 17, the closest prior art of record, Forstall, discloses determining the way content is displayed based on the speed travelled, e.g., speedy (vehicle) vs strolling (on foot). 

	However, Forstall, in combination with other prior art of record, fails to teach “…wherein said second media work is preferred over said first media work partly based on a mode of transporting said mobile device and partly based on said digital expression that identifies said first feature being in a media work category that passengers of a vehicle category terminate with a lower-than-nominal frequency, wherein said lower-than-nominal frequency is measured as lower than a predetermined threshold frequency pertaining to said vehicle category...” (emphasis added) in combination with the remaining elements and features of the claimed invention. It is for these reasons that claim 10 defines over the prior art of record and is indicated as allowable subject matter. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662